                                              250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                              NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                          DENVER, HONG KONG, LONDON,
                                                                          LOS ANGELES, NEW YORK, PALO ALTO,
                                              TELEPHONE: 212.468.8000     SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                              FACSIMILE: 212.468.7900     SINGAPORE, TOKYO, WASHINGTON, D.C.


                                              WWW.MOFO.COM




June 2, 2021                                                              Writer’s Direct Contact
                                                                          +1 (212) 468.8203
                                                                          JLevitt@mofo.com


By ECF

The Honorable John P. Cronan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Prospect Capital Corporation v. Silicon Valley Bank; Case No. 1:21-cv-00314-JPC
       Request for Referral to Magistrate Wang for Mediation and Stay of Deadlines for
       Discovery and Response to First Amended Complaint

Dear Judge Cronan:

We represent defendant Silicon Valley Bank in the above-referenced matter. After initial
discussions, the parties jointly request that Your Honor refer this matter to Magistrate Judge
Wang for mediation in the hopes of reaching a resolution and avoiding ongoing and costly
litigation.

To facilitate a potential resolution, the parties also seek a stay of all discovery deadlines until
after mediation concludes if it is unsuccessful. Within a week of the conclusion of
mediation, the parties will notify the Court of the outcome. If a settlement is not reached, the
parties would submit with that notice an amended Case Management Plan for the Court’s
consideration. Under the current Case Management Plan (ECF. No. 16), the end of fact
discovery is scheduled for October 4, 2021 and the end of expert discovery is scheduled for
November 18, 2021.

In addition, Silicon Valley Bank seeks an extension of time to answer, move or otherwise
respond to the First Amended Complaint filed on May 10, 2021 (ECF No. 19), until 21 days
after filing of the notice that the mediation was unsuccessful. Silicon Valley Bank’s
response to the First Amended Complaint is currently due on or before June 14, 2021.
Silicon Valley Bank previously requested with Plaintiff’s consent (ECF No. 20) an extension
to answer, move or otherwise respond to the First Amended Complaint, which Your Honor
granted (ECF No. 21).
June 2, 2021
Page Two                                The parties' request is granted. Discovery is stayed pending
                                        settlement discussions before Judge Wang. The parties shall file
                                        an update letter within one week of the conclusion of settlement
Respectfully submitted,                 discussions. Silicon Valley Bank shall have until 21 days after
                                        filing the aforementioned update letter to answer or otherwise
                                        respond to the Amended Complaint.
/s/ Jamie A. Levitt_______
Jamie A. Levitt                         SO ORDERED.

                                        Date:   June 3, 2021
cc:    All counsel of record (by ECF)           New York, New York        _____________________
                                                                          JOHN P. CRONAN
                                                                          United States District Judge




ny-2059691
